Citation Nr: 0200394	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
a hearing loss, a shoulder disability, a urinary disability, 
residuals of measles, a skin disability, leg and foot cramps, 
back and neck pains, and for a rotator cuff injury.  

2.  What evaluation is warranted for a right knee disability, 
currently evaluated as non compensable.  

3.  What evaluation is warranted for a left knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


REMAND


The veteran claims entitlement to service connection for an 
eye disability, a hearing loss, a shoulder disability, a 
urinary disability, residuals of measles, a skin disability, 
leg and foot cramps, back and neck pains, and for a rotator 
cuff injury.  He also questions the adequacy of the initial 
ratings assigned for his service connected right and left 
knee disabilities.  Because the veteran has appealed the 
original assignment of disability evaluations following the 
initial grant of service connection, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of the disability ratings 
to the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings. Id., 12 Vet. App. at 126. 

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran has indicated that his service medical records 
are incomplete.  In his June 1998 Substantive Appeal, he 
stated that VA did not have all of his service medical 
records since he served from 1974 to 1996, and that the only 
service medical records in the file are dated from 1990 to 
1995.  In this regard, the Board notes that the veteran's DD 
Form 214 indicates that he served in the military for over 20 
years, from 1974 to 1996.  The only service medical records 
that have been associated with the claims file are for the 
years from 1990 to 1996.  The United States Court of Appeals 
for Veterans Claims has held that where a veteran has 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records which 
are in existence are constructively part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the 
Veteran's Claims Assistance Act of 2000 indicates that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain these 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  

In addition, the veteran underwent several examinations for 
disability evaluation in July 1998.  As to the left and right 
knee disabilities, the examiner noted that the findings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), did apply.  However, 
the examiner did not provide specific information regarding 
the degree of functional impairment experienced in each 
individual knee.  In that decision, the Court held that 38 
C.F.R. §§ 4.40, 4.45, were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes. DeLuca, 8 Vet. App. at 206. 

As to the hearing loss, the veteran has argued that the total 
service medical records would show all of his hearing tests 
and that would reflect the extent of his hearing loss.  
Concerning the eye disability, the Board notes that the 
veteran was treated in service for blurred vision, and his 
separation examination report shows a history of seeing a 
pink haze in 1987 while in service.  A current VA eye 
examination has diagnosed a pink hue.  It was noted that the 
etiology of the pink hue was unclear.  An opinion regarding 
the relationship of this diagnosis with the inservice finding 
of blurred vision and complaint of seeing a pink haze was not 
given.  The veteran was treated in service for right shoulder 
impingement.  He also gave a history during his separation 
examination that he had undergone surgical removal of a cyst 
of the left shoulder in 1977.  He was diagnosed in July 1998 
as having rotator cuff shoulder pain, probable intermittent 
myofascial shoulder strain.  No opinion was given as to the 
relationship, if any between the current findings and 
service.  The record shows that the veteran was treated in 
service for a scrotal abscess.  Urinary tract infection was 
diagnosed in by VA in July 1998.  An opinion regarding this 
finding and the inservice treatment has not been rendered.  
In addition, the veteran was treated for a skin complaint in 
service, and he currently has been diagnosed with a 
nonscaling light brown patch on the left dorsal of the upper 
arm and with melanocytic nevus, left upper arm.  He was also 
treated in service for leg and foot cramps, back strain and 
neck pain, and currently, similar findings have been 
diagnosed by VA.  An opinion regarding these findings and 
service was not given.  Further, the veteran reported on his 
November 1995 separation examination report that he was 
treated in service in 1974 for measles and was hospitalized 
for four days.  On VA examination in July 1998, the examiner 
diagnosed, measles, onset circa 1974 without significant 
residuals.  

Thus, additional development of the record consistent with 
VA's duty to assist the veteran in development of the facts 
pertinent to his claims is required and would be helpful in 
the adjudication of the appeal. Accordingly, this matter is 
REMANDED to the RO for the following action:


1. The RO should contact the National 
Personnel Records Center and the 
Department of the Army in order to obtain 
the veteran's complete service medical 
records.  These records should be 
associated with the claims file.  If 
these records cannot be located, this 
should be clearly documented in the 
record. 

2. The RO should contact the veteran and 
determine whether the veteran has 
received additional treatment for any of 
the disabilities at issue here, since 
service.  If so, the RO should obtain and 
associate with the claims file all 
outstanding treatment records which have 
not been previously obtained.

3. The veteran should be afforded the 
appropriate VA examinations (orthopedic, 
audiometric, eye, genitourinary, and 
dermatological), for the purpose of 
assessing the current degree of 
impairment resulting from his service-
connected knee disabilities, and to 
evaluate his eye, hearing, urinary tract, 
skin, measles, shoulder, leg, foot, back, 
neck and rotator cuff complaints.  Before 
examining the veteran, the examiners 
should carefully review the veteran's 
claims folder and a complete copy of this 
remand. All indicated studies deemed 
appropriate by the examiners should be 
performed. 

Specifically, as to the right and left 
knee disabilities, range of motion of the 
knees must be documented in degrees.  The 
examiner should also indicate whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service- connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly, also, if 
feasible, portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner is requested to specifically 
comment on whether there is, and, if so, 
to what extent there is, pain on motion, 
muscle atrophy or changes in condition of 
the skin indicative of disuse, and any 
other functional impairment, as per 38 
C.F.R. §§ 4.40, 4.45 (2001), and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The appropriate examiner must offer an 
opinion, with complete rationale as to 
the etiology of any eye, hearing loss, 
shoulder, urinary, skin, leg, foot, back, 
neck or rotator cuff disability to 
included whether it is at least as likely 
as not that any found disability is 
related to service.  It should also be 
opined whether the veteran has any 
residual disability due to measles which 
he reported that he experienced in 
service.  The examiners must provide a 
detailed rationale for all opinions 
expressed.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the last 
SSOC, to include evidence obtained 
through development while this matter is 
in remand status.  See 38 C.F.R. §§ 
19.29, 19.31 (2001).  If any benefit 
sought is not granted, the veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information. 
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal. The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). However, no 
action is required of the veteran until he is further 
notified.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



